Citation Nr: 0703302	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the left arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

The veteran was initially denied compensation under 38 U.S.C. 
§ 1151 for nerve damage to the left arm in an unappealed June 
1999 decision.  Additional rating decisions dated in October 
1999, February 2000, and June 2000 either denied the claim 
outright or declined to reopen the same on the grounds that 
new and material evidence had not been submitted.

Most recently, in August 2001, the veteran again attempted to 
reopen his previously-denied claim.  A December 2002 rating 
decision reopened the claim and denied it on the merits.  The 
veteran appealed.

In a February 2004 decision, the Board reopened the claim and 
remanded the matter to the Appeals Management Center (AMC) 
for the purpose of obtaining an additional VA examination.  
Such was conducted in April 2004, and based in part on its 
findings, the AMC again denied the claim in an April 2005 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.

REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for 
nerve damage to the left arm which he contends is the result 
of the improper administration of the drug Haldol by his VA 
caregivers.  

The Board regrets the necessity of having to again remand 
this case.  However, as explained below this is due to recent 
judicial decisions.

Reasons for remand

Although significant development of the claim has already 
taken place, two recently-decided decisions of the United 
States Court of Appeals for Veterans Claims (the Court) and 
the United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) call into serious question VA's 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) in the context of the instant 
claim.  

The Board specifically notes that none of the three VCAA 
notice letters (sent to the veteran in July 2002, June 2003, 
and February 2004) actually informed the veteran of the 
evidence needed to substantiate his § 1151 claim.  While the 
July 2002 VCAA letter sets forth the elements of service 
connection, this is irrelevant in the context of the §  1151 
claim here on appeal.  The June 2003 and February 2004 VCAA 
letters also failed to inform the veteran of the evidence 
needed to substantiate his 1151 claim.  Instead, these 
letters focus on the reopening of claims based on the 
submission of new and material evidence.  The question of 
whether new and material evidence had been submitted, 
however, was rendered moot by the Board's reopening of the 
claim in its February 2004 decision.

While the Board's February 2004 decision pointed to the prior 
rating decisions and the April 2003 statement of the case 
(SOC) to fill this gap in VCAA notice, a subsequent decision 
of the Federal Circuit in Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), made it clear that the Board cannot 
look beyond the four corners of the VCAA letter(s) in its 
analysis of whether proper notice was provided the veteran.  
As a result of that holding, the Board cannot rely on the 
prior rating decisions and the April 2003 SOC to provide the 
veteran notice of the evidence needed to substantiate a 
§ 1151 claim.  The notice must derive solely from the VCAA 
notice letter(s).  The claim must therefore be remanded so 
that an additional VCAA letter can be sent to the veteran.

The Board also finds instructive the Court's recent decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That case 
essentially held that VCAA notice regarding "upstream" 
issues (such as whether new and material evidence had been 
submitted) will not obviate the need to supply such notice 
with respect to "downstream" issues (such as entitlement to 
compensation under 38 U.S.C.A. § 1151).  The claim must 
therefore also be remanded so VCAA notice regarding the 
"downstream" issue of entitlement to compensation under 
38 U.S.C.A. § 1151 can be sent to the veteran.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his § 1151 claim 
which complies with the notification 
requirements of the VCAA, as amplified by 
Mayfield and Dingess.  Such notice must 
inform the veteran of the evidence need 
to substantiate his claim of entitlement 
to compensation under 38 U.S.C. § 1151.

2.  If warranted by the evidentiary 
posture of the case, VBA should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a SSOC and be afforded 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


